The request of counsel for the respondent in No. 41 to adopt the petition for rehearing in No. 40 is granted. The petition for rehearing is denied. In view of its contents, however, it may be added to what was said in the Court’s opinion, 336 U. S. 342, that, as with all other questions of state law involved in the case, see id. at n. 44, insofar as the law of Oklahoma may permit the application of its taxing statutes only prospectively, nothing in this Court’s opinion or decision forbids the Supreme Court of Oklahoma to apply that law to the taxes involved in this case. Cf. Great Northern B. Co. v. Sunburst Co., 287 U. S. 358, 364.